The defendant’s petition for certification for appeal from the Appellate Court, 13 Conn. App. 477, is granted, limited to the following issue: “Did the Appellate Court err in concluding that the state employment retirement commission was required as a matter of law to find from the evidence that the plaintiff had become ‘permanently disabled from continuing to render the service in which he has been employed as a result of any injury received while in the performance of his duty as a state employee’ pursuant to General Statutes Section 5-169 (b)?”